GORMAN, J.,
with whom SAUFLEY, C.J., and ALEXANDER, J., join,
dissenting.
[¶ 19] Four years ago, in Wilson v. Bath Iron Works, 2008 ME 47, 942 A.2d 1237, we interpreted 39-A M.R.S. § 306(1) (2007) as providing benefits to an employee who first lost time from work as a result of a work-related injury more than ten years after the injury occurred based on a specific phrase found within that section. Today, the Court has applied our holding in that case to a completely separate statutory provision. Because I am convinced that Wilson does not apply to this case, and because I am convinced that Graves’s petition was not timely, I respectfully dissent.
[¶ 20] In this case, as the Court has correctly noted, Graves reported his 2003 injury to Brockway-Smith in 2003, and Brockway-Smith properly and promptly completed a first report of injury, but because Graves did not lose any time from work, Brockway-Smith was not required to and did not file the report with the Board. See 39-A M.R.S. § 303 (2011). Brockway-Smith then paid all of the medical bills for the 2003 injury that Graves submitted to it. Brockway-Smith last paid a bill associated with Graves’s 2003 injury on June 27, 2003.
[¶ 21] Graves filed a petition for award for the 2003 injury on March 10, 2010. The hearing officer determined that Graves’s claim was not barred, despite the delay of nearly seven years, based on his interpretation of our decision in Wilson. In Wilson, we held that, pursuant to section 306(1), “the statute of limitations expires two years after the date of injury or two years after the date the employer files the first report of injury, whichever is later.” 2008 ME 47, ¶ 15, 942 A.2d 1237. Although Graves’s claim had to be considered in light of the language in 39-A M.R.S. § 306(2) (2011), a section that does not contain the emphasized language, and which was never considered in Wilson, the Court has used Wilson to conclude that Graves’s petition was not barred by section 306(2)’s six-year statute of limitations.
[¶22] Wilson does not apply here for the simple reason that the language of section 306(2) differs from 39-A M.R.S. § 306(1) (2011). Section 306(2) does not contain the phrase “whichever is later”— the basis for our decision in Wilson — and it does not even refer to filing a first report of injury. Moreover, the Court’s interpretation of section 306(2) renders the act of paying benefits, which pursuant to the plain language comprises both the condition for the application of section 306(2) and the triggering event for the six-year limitations period, irrelevant. According to this interpretation, the filing of the first report would start the limitations period irrespective of whether benefits had been paid.
[¶ 23] The Court’s interpretation of section 306(2) permits the employee to wait to file a petition until two years after the time the employer files the first report, and if benefits were paid within those two years, an additional six years after the payment. Such an extended period is illogical, given that the purpose of a statute of limitations in the context of workers’ compensation “is to reconcile an injured party’s interest in compensation with the employer’s interest in a terminal date to litigation.” Hird v. Bath Iron Works Corp., 512 A.2d 1035, 1037 (Me.1986); see also Pino v. Maplewood Packing Co., 375 A.2d 534, 537 (Me.1977). “The goal is to ‘protect the employer against claims too old to be successfully investigated and defended.’ ” Hird, 512 A.2d at 1037 (quoting 3 Larson, Workmen’s Compensation Law, § 78.10 at 15-82 (1983)).
*463[¶ 24] The six-year period in section 306(2) gives an employee a relatively long initial period to assert his or her rights. Moreover, the payment of benefits by the employer provides adequate notice to the employee that his or her rights are governed by the Act and that the employee should not sit on those rights. Six years beyond the most recent benefit payment provides adequate time for an employee to seek assistance and determine what those rights are. As we construe the statute, the six-year period embodies the Legislature’s intent to balance an injured worker’s interest in compensation with the employer’s interest in finality. See Hird, 512 A.2d at 1037.
[¶ 25] Because the hearing officer stretched the Wilson decision into an area where it has no application, I would vacate his decision and remand the case for entry of a decision denying the petition for award for the 2003 date of injury.